Title: Thomas Jefferson to Littleton W. Tazewell, 28 June 1810
From: Jefferson, Thomas
To: Tazewell, Littleton W.


          
            Sir
             
                     Monticello 
                     June 28. 10.
          
           You may possibly have observed in the newspapers that mr E. Livingston had brought an action against me with very high-sounding damages. the
			 cause of action has not yet been explained in pleading, but it is understood to be his removal by public authority from
			 public grounds of which he had taken possession near N. Orleans, & where he was erecting works of ruinous consequences to the place. the act was sanctioned by the previous unanimous advice of the heads of departments & the Atty General, was
			 immediately laid before Congress as the only competent authority to decide and they have maintained the ground taken.
			 
			 
			 mr Hay & mr Wirt are engaged in my defence, to whom I would gladly add the aid of your counsel.
			 I
			 am now engaged in collecting documents from the public offices, and shall present a case as solid as can be
			 desired. whether the defence will be taken up by the public, or be considered as my private concern I
			 am not authorised to say. in the former case the former case the compensation to the Counsel will doubtless be more ample, but in the latter it shall not be defective.
			 it
			 is before the federal court of at Richmond. should you consent to afford me your aid in this case I will ask your information
			 to that effect, and will send you, as soon as it can be prepared, a state of the case, & of the heads
			 of defence. Accept the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        